Order entered September 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00365-CR

                                   STEVEN WARE, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-76179-R

                                           ORDER
       Before the Court is Christian Souza’s August 29, 2019 motion to withdraw as counsel for

appellant. We GRANT the motion and DIRECT the Clerk to remove Christian Souza as

appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal.

We ORDER the trial court to transmit a supplemental clerk=s record containing the order

appointing new counsel to this Court within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,

Presiding Judge, 265th Judicial District Court; to Christian Souza, Dallas County Public

Defender’s Appellate Division; and to the Dallas County District Attorney’s Office, Appellate

Division.
       We ABATE this appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the order appointing new counsel.



                                                   /s/    BILL PEDERSEN, III
                                                          JUSTICE